Citation Nr: 1134125	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-06 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right elbow, status post fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to May 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In his February 2008 substantive appeal, the Veteran requested a personal hearing at his local RO before a Member of the Board.  This hearing was scheduled for April 2009, and he was sent notice of the hearing in February 2009.  In March 2009, the Veteran submitted a signed form stating that he wished to withdraw his hearing request and have his records sent to the Board for a decision.  VA acknowledged the Veteran's hearing withdrawal by letter in March 2009.  The Veteran's hearing request is deemed to have been withdrawn.


FINDING OF FACT

The Veteran's degenerative arthritis of the right elbow, status post fracture, is manifested by tenderness, painful motion, and degenerative arthritis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's degenerative arthritis of the right elbow, status post fracture, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5205-5213 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a May 2006 letter advised the Veteran of the evidence needed to substantiate his initial service connection claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO arranged for the Veteran to undergo a VA examination in January 2007.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner elicited from the Veteran his history of complaints and symptoms, and the examination report includes pertinent findings including the range of motion scores that are needed in order to properly rate the Veteran's right elbow disability.  For these reasons, the Board concludes that the January 2007 VA examination report in this case provides an adequate basis for a decision.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Veteran's degenerative arthritis of the right elbow, status post fracture, is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

For VA purposes, normal range of elbow motion is from 0 degrees extension to 145 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I (2010).  Normal range of forearm pronation is from 0 to 80 degrees and forearm supination is 0 to 85 degrees.  Id.

The Board notes that ratings under Diagnostic Codes 5205 to 5213 vary depending on whether the major (dominant) or minor (non-dominant) extremity is being evaluated.  In the case at hand, the Veteran is right-handed.  Therefore, his right arm is considered his major extremity.

Limitation of flexion of the forearm (major) is evaluated as follows: flexion limited to 110 degrees (0 percent); flexion limited to 100 degrees (10 percent); flexion limited to 90 degrees (20 percent); flexion limited to 70 degrees (30 percent); flexion limited to 55 degrees (40 percent); and flexion limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).

Limitation of extension of the forearm (major) is evaluated as follows: extension limited to 45 degrees (10 percent); extension limited to 60 degrees (10 percent); extension limited to 75 degrees (20 percent); extension limited to 90 degrees (30 percent); extension limited to 100 degrees (40 percent); and extension limited to 110 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

Limitation of flexion of the forearm to 100 degrees together with limitation of extension to 45 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

The January 2007 VA examination report notes that the Veteran's active and passive range of flexion are from +10 degrees to 140 degrees.  Range of flexion against strong resistance was 0 degrees to 140 degrees.  There was no additional loss of motion on repetitive use.  Active and passive extension were from 140 degrees to +10 degrees, while extension against strong resistance was 140 degrees to 0 degrees.  Pain was noted to begin and end at 0 degrees.  On repetitive use, extension was reduced to starting at 140 degrees and ending at 0 degrees.  Pain was the factor that was most responsible for the additional loss of motion.  All pronation testing (active, passive, and against strong resistance) was 0 to 90 degrees with no additional loss of motion on repetition.  All supination was from 0 to 80 degrees with no additional loss of motion on repetitive use.  The examiner noted that the Veteran's strength was good at 5/5 throughout exercising the right elbow in flexion, extension, supination, and pronation.

There was no loss of bone or part of a bone.  There were no recurrent shoulder dislocations.  There was no inflammatory arthritis or joint ankylosis.  The examiner did detect tenderness of the right elbow.

The Veteran reported that he takes Motrin in the morning daily for the elbow soreness and that the soreness improves throughout the day.  He indicated no limitations at his work related to the elbow complaints.  He reported that he has stopped playing ball due, in part, to his elbow pain.  The Veteran denied deformity, instability, episodes of dislocation or subluxation, and locking episodes of the right elbow.  He reported giving way, pain, stiffness, weakness, repeated effusion, and swelling of the right elbow.  He reported that flare-ups of moderate severity occur every one to two months and last for hours.  With these flare-ups, the Veteran cannot lift his right arm.  

The VA examiner diagnosed right elbow pain.  He noted there was a history of fracture of the right elbow at the medial condyle.  There are minimal findings of degenerative arthritis of the right elbow.  This disability has no effect on shopping, recreation, traveling, feeding, bathing, dressing, toileting, and grooming.  It has a mild effect on chores and exercise.  It has a severe effect on sports.  The examiner noted that the Veteran does no throwing sports or basketball due to the elbow. 

Based on this evidence, the Board finds that a rating in excess of the current 10 percent is not warranted.  The Board notes that the range of motion of the Veteran's elbow as recorded in the January 2007 examination report does not approach the limitation of flexion to 90 degrees or extension to 75 degrees to warrant a 20 percent rating, even when taking into account factors such as increased pain on repetitive motion.  Nor does the Veteran have both limitation of flexion to 100 degrees and limitation of extension to 45 degrees to warrant a 20 percent rating under Diagnostic Code 5208.

Nor is an increased rating warranted based on impairment of supination and pronation under Diagnostic Code 5213.  This diagnostic code assigns a 10 percent rating for limitation of supination of the dominant forearm to 30 degrees or less.  Limitation of pronation when motion is lost beyond the last quarter of the arc and the hand does not approach full pronation warrants a 20 percent rating, and motion lost beyond the middle of arc warrants a 30 percent rating.  A 40 percent rating is available when the hand is fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213. 

The January 2007 VA examination report records pronation that is beyond what is considered normal, while supination was noted to be 5 degrees less than normal.  No additional loss of range of motion was noted on repetition.  Neither of these readings approaches satisfying the criteria for an increased rating under Diagnostic Code 5213.

The Board has also considered whether a rating in excess of 10 percent may be assigned under any of the remaining diagnostic code that apply to disabilities of the elbow and forearm.  The Board notes, however, that the medical evidence of record does not reflect that the Veteran has ankylosis of the elbow (Diagnostic Code 5205), impairment of the flail joint (Diagnostic Code 5209), false flail joint (Diagnostic Code 5210), impairment of the ulna (Diagnostic Code 5211), or impairment of the radius (Diagnostic Code 5212).  Therefore, these diagnostic codes are not applicable in the case at hand. 

In short, the Board finds that the disability picture represented by the above evidence does not meet the criteria for a rating in excess of 10 percent for the Veteran's degenerative arthritis of the right elbow, status post fracture.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative arthritis of the right elbow, status post fracture, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right elbow, status post fracture, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


